—_

om 0 eo ant Dn vn FP W WN

Case 2:20-mj-00281-VCF Document 22 Filed 10/14/20 Page 1of1

 

 

 

 

 

 

 

 

 

FILED ~___RECEWED
——EnTereoD SERVED DN
COUNSEL/PARTIES OF RECORD
] Coy 14 2020
CLERK US DISTRICT COURT
UNITED STATES DISTRICT CQURT DSIRICTOP NEVADA
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00281-VCF
Plaintiff, ORDER

V.
VENANCIO JUAREZ-CESAR,

Defendant.

 

 

 

Based on the Stipulation of counsel and good cause appearing,
IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
October 19, 2020 at the hour of 4:00 p.m., be vacated and continued to December 21, 2021

at the hour of 4:00 PM in LV courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this _!4 day of October, 2020.

 

 

UNITED STATES MAGISTRATE JUDGE

 
